DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2021 has been entered.
Allowable Subject Matter
Claims 1-12 and 15-19 are no longer allowable in view of the IDS filed 10/29/2021.  Rejections based on the IDS are set forth below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marko et al (EP 2 811 674 A 1 (NOKIA SOLUTIONS & NETWORKS OY) 10 December 2014 (2014-12-10).
As per claim 1, Marko et al discloses a  method/apparatus performed by a first base station of a base-station coordination set (cf. e.g. , Fig. 1, interfering cell and the victim cell) in coordination with a second base station of the base-station coordination set to cancel a cross-link interference, the method comprising:
-	receiving, by the first base station and from the second base station, information about a downlink transmission (cf. e.g., Fig. 3, S1 O; par. [0023], downlink transmission data of an interfering cell is obtained via a network between the victim cell and the interfering cell) from the second base station to a second user equipment that will occur at a future time (cf. e.g., par. [0023]: the downlink transmission data may be obtained prior its transmission caused interference signal);
-	based on the information, modeling, by the first base station, the cross-link interference expected (cf. e.g. , par. [0025]: a model of the air channel between the interfering cell and the victim cell; the model may be subjected to continued adaptation) at the first base station from the downlink transmission at the future time;
-	generating, by the first base station and based on the model, a cancelation filter configuration cf. e.g., Fig. 3, step S12; par. [0025]: reference received signal is estimated based on the downlink transmission data and a model of the air channel between the interfering cell and the victim cell); and
-	applying, by the first base station, the cancelation filter configuration to an uplink transmission (cf. e.g., Fig. 3, step S13; par. [0026]: the reference receiver signal is 
As per claim 15, see rejection of claim 1. In addition, the reference teaches interface 13, processor 11 and memory 12 that includes instructions that are executable by the processor 11. See para. [0037] and para. [0040].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marko et al (EP 2 811 674 A 1 (NOKIA SOLUTIONS & NETWORKS OY) 10 December 2014 (2014-12-10) in view of Gudem et al US 2013/0259102 A1.
As per claim 2, as applied to claim 1 above, Marko et al teaches every feature of the invention specified in the claims but does not explicitly teach receiving I and Q information about the future downlink transmission. Gudem et al teaches the additional limitations of receiving I and Q information about the future downlink transmission (fig. 3 of Guden et al shows transmitter 312 receiving as an input I/Q information about the future downlink transmission (326). Therefore it would have been obvious to one skill in the art to have modified Marko et al by receiving I and Q information about the future downlink transmission in order to reduce leakage in a received signal as taught by Gudem et al see at least para. [0006].

 As per claim 16, see rejection of claims 2 and 3, collectively.
Claims 4-5 and 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Marko et al (EP 2 811 674 A 1 (NOKIA SOLUTIONS & NETWORKS OY) 10 December 2014 (2014-12-10) in view of Jin et al US20210127311.
As per claim 4, as applied to claim 1 above, Marko et al teaches every feature of the invention recited in the claim but fails to teach receiving air interface resources allocated to future downlink transmission. Jin et al teaches the additional limitations of receiving air interface resources allocated to future downlink transmission (at para. [0276] Jin et al teaches that air interface resources update configuration that includes information about air interface resource are transmitted by source base station  and received by a target base station and further at para. [0278] it teaches that the target base station uses the air interface resource for downlink transmission with terminal device. Therefore, it would have been obvious to one skill in the art to incorporate such a teaching in Marko et al in order to improve utilization of air interface resources as taught by Jin et al, para. [0278], last two lines.
 As per claim 5, the air interface resources are used by for constructing a filter (para. [0276], Jin et al teaches the air interface is used by the target base station not to perform interference coordination (the system is configured not to perform interference 
As per claim 17, see claim 4.

Claims 6-9 and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Marko et al (EP 2 811 674 A 1 (NOKIA SOLUTIONS & NETWORKS OY) 10 December 2014 (2014-12-10) in view of Ko et al US20100220010.
As per claim 6, as applied to claim 1 above, Marko et al teaches every feature of the invention recited in the claim but fails to teach receiving a transmission beamforming configuration for future downlink transmission. Ko et al teaches receiving a transmission beamforming configuration for future downlink transmission (see at least claim 9 of the reference). Therefore, it would have been obvious to one skill in the art to incorporate such a teaching in Marko et al in order to enhance system stability as taught by Ko et al, see para. [0004].
 As per claim 7, Ko teaches that a reception beamforming is generated for uplink transmission based on the transmission beamforming configuration see at least claim 9 of the reference. Therefore, it would have been obvious to one skill in the art to incorporate such a teaching in Marko et al and the motivation would have been the same as provided above with respect claim 6.
 As per claim 8, Ko et al teaches that the apparatus (first base station) receives (applies) the received beamforming to an antenna (receiver) (see at least fig. 3) Therefore it would have been obvious to one skill in the art to incorporate such a 
 As per claim 9, it is generally known to send a request to change the transmission beamforming configuration from one device to another device for future communication see at least US20210297128, para. [155]. Therefore, it would have been obvious to one skill in the art to send by  the first base station  to the second base station, a request to change beamforming configuration for future downlink transmission and the motivation would have been the same as provided above with respect to claim 6.
As per claim 18, see rejections of claims 6 and 7, collectively.

Claims 10-12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marko et al (EP 2 811 674 A 1 (NOKIA SOLUTIONS & NETWORKS OY) 10 December 2014 (2014-12-10) in view of Moriwaki et al US 20210298035.
As per claim 10, as applied to claim 1 above, Marko et al teaches every feature of the invention recited in the claim but fails to teach use of an Xn interface.  Moriwaki et al teaches the use of a wireless Xn interface (see para. [0035]). Therefore, it would have been obvious to one skill in the art to incorporate such a teaching in Marko et al in order to minimize interference as taught by  Moriwaki et al  see at least para. [0002].
 As per claim 11, Marko et al teaches a cellular network (see at least fig. 1) (that uses a wireless link by definition).
As per claim 12, it is generally known to use millimeter link (see at least US20210314963, para. [0010]). Therefore, it would have been obvious to one skill in the 
As per claim 19, see claim 10.
Allowable Subject Matter
Claims 13, 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN B CORRIELUS whose telephone number is (571)272-3020. The examiner can normally be reached 10:00AM-3:00PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/JEAN B CORRIELUS/Primary Examiner, Art Unit 2633